In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 18-2544

EDWARD L. YOUNGMAN,
                                                Plaintiff-Appellant,

                                v.


PEORIA COUNTY, et al.,
                                             Defendants-Appellees.


        Appeal from the United States District Court for the
                      Central District of Illinois.
       No. 1:16-cv-01005-JBM-JEH — Joe Billy McDade, Judge.



  ARGUED SEPTEMBER 11, 2019 — DECIDED JANUARY 24, 2020


   Before RIPPLE, ROVNER, and BARRETT, Circuit Judges.
   ROVNER, Circuit Judge. Edward Youngman was placed on
medical leave from his job with the Peoria County Juvenile
Detention Center after he informed his supervisor that he
could no longer work shifts in the facility’s control room.
Youngman had rarely worked in the control room during his
tenure with the detention center, but when changes in job
2                                                  No. 18-2544

rotations had resulted in his temporary assignment to the
control room, he experienced headaches, nausea, and dizzi-
ness, among other symptoms. Youngman asked that he not be
assigned to the control room in the future as an accommoda-
tion, but was told that was not possible; he was instructed that
he could return to work if and when his condition improved.
After Youngman’s leave time expired, his position was filled,
and he found employment elsewhere, he filed this suit under
the Americans with Disabilities Act, alleging that his employer
had refused to accommodate his disability and forced him out
of his position. The district court granted summary judgment
to the defendants, reasoning that Youngman was responsible
for the breakdown of the interactive process required by the
ADA. Youngman v. Kouri, 2018 WL 3186920 (C.D. Ill. June 28,
2018). We affirm, but on a different ground.
                               I.
    Youngman worked as a youth counselor at the Peoria
County Juvenile Detention Center beginning in 1998; as such,
he was technically an employee of the Chief Judge of the local
circuit court. Youth counselors at the detention center are
responsible for the supervision, care, safety, and counseling of
the juveniles detained at the 63-bed facility.
   Youngman was diagnosed with a pituitary tumor and
acromegaly in 1993 and had surgery to remove the tumor and
a portion of his pituitary gland the following year. He subse-
quently had a thyroidectomy in 2011, resulting in both
hypothyroidism and hypocalcemia.
   After another youth counselor complained in 2010 about
unfair job assignments at the detention center, an investigation
No. 18-2544                                                    3

was conducted and it was recommended that the center’s
superintendent, Brian Brown, review the rotation of assign-
ments. Brown would later take the position that every youth
counselor needed to be trained in and rotated through all three
assignments at the detention center: (1) control room, (2) living
units, and (3) floaters. Up until that time, assignments had not
been made equally, and it was common knowledge that not all
youth officers knew how to perform the duties associated with
all three assignments. Youngman himself had only worked in
the control room on 10 to 14 occasions over the course of his 13
years at the detention center. Beginning in 2012, all youth
counselors on the first shift (which Youngman worked) were
required to work in the control room for at least one or two
weeks annually, to ensure they could perform the duties in that
post.
    Youngman was assigned to work in the control room for
the week of July 29, 2012, although he was not told that this
was for training purposes and would only be a temporary
assignment. As Youngman describes it, the control room at
that time was packed with electronic equipment that emitted
various humming, beeping, or buzzing noises and required the
operator to make rapid turning movements in order to monitor
multiple video screens, some of which displayed multiple
camera feeds from around the detention center. Youngman
began to experience severe headaches, nausea, dry heaves,
dizziness, and pain that radiated up and down his neck and
head. He took a sick day on July 31, and returned to work on
August 1 with a note from his physician, Dr. Jacob Doering,
indicating that he could not work in the control room due to
4                                                            No. 18-2544

medical concerns. Brown requested further information from
Youngman, advising him that Doering’s note was too vague.
    Youngman worked the remainder of the week in the
control room, taking two hours of sick leave on August 2. He
was then placed on light duty which, ironically, entailed re-
assignment to the control room, where he worked from August
5 through 9. On August 5, Youngman provided a follow-up
note from Dr. Doering indicating that Youngman was experi-
encing motion sickness due to the lights, noise, cameras, and
televisions in the control room and that Youngman should not
be assigned to work in that room.1 Youngman also provided a
written statement of his own indicating that although he was
capable of performing all duties required in the control room,
he experienced the symptoms described above in that assign-
ment due to the confined space of the room coupled with the
large amount of electronics and the activities and noise
associated with them. Youngman requested assignment to the
living units or security unit (a living unit for juveniles on lock-
down status) of the detention center or, alternatively, that he
be assigned as a floater.
    Brown ordered Youngman to undergo a fitness for duty
examination with the county’s physician, Dr. Dru Hauter.
Hauter examined Youngman and concluded that he could only
return to work with restrictions: specifically, he said that
Youngman could not view multiple television or monitor
screens, must avoid rapid alternating movements and flashing

1
  Consistent with Dr. Doering’s diagnosis, we, like the parties, shall treat
the motion sickness Youngman experienced when assigned to the control
room as the relevant limitation on Youngman’s ability to work.
No. 18-2544                                                  5

lights, and could not engage in commercial driving. Absent
such restrictions, Dr. Hauter indicated, Youngman posed an
imminent risk of injury to himself or others.
   After consulting with human resources personnel, Brown
and another detention supervisor advised Youngman that he
was being placed on medical leave until his condition im-
proved. Youngman asked if he could just not be assigned to
the control room, but Brown told him that was not possible.
Neither party proposed an alternative accommodation. In
connection with Youngman’s medical leave, Youngman and
Doering completed paperwork reaffirming that Youngman
was not capable of working in the control room. Youngman
commenced leave under the Family and Medical Leave Act on
September 6, 2012. Youngman submitted monthly reports from
Doering indicating that his condition had not changed.
     In February 2013, the county advised Youngman that his
FMLA leave time had expired and that his position would be
filled, but that when he was able to return to work, he would
be placed in the first available opening most comparable to his
previous position. In February 2013, Youngman filed a charge
of discrimination with the Illinois Department of Human
Rights (“IDHR”), alleging inter alia that he had been forced
onto medical leave due to his disability and that his employer
had failed to accommodate that disability. He filed a parallel
charge with the federal Equal Employment Opportunity
Commission (“EEOC”).
   In April 2013, Youngman obtained a new job elsewhere and
stopped submitting monthly updates to Peoria County. That
led to a series of warnings that he was not in compliance with
6                                                   No. 18-2544

medical leave requirements and needed to submit appropriate
documentation of either his ongoing disability or his readiness
to return to work and/or meet with Brown. Youngman did
neither; on September 29, 2013, he notified the county by fax
that he was resigning his employment, to the extent he was still
considered to be an active employee. Youngman’s resignation
was not accepted: on October 1, 2013, Brown notified him that
he was discharged for insubordination.
   Shortly thereafter, an IDHR investigator issued recom-
mended findings concluding that substantial evidence sup-
ported Youngman’s allegations that the Chief Judge (as his
nominal employer) had failed to accommodate his disability
and instead had forced him onto medical leave. The EEOC in
turn issued a finding of reasonable cause to believe that the
Chief Judge had discriminated against Youngman in violation
of the ADA on the same grounds. It thereafter issued
Youngman a notice of his right to bring suit against his former
employer.
    Youngman proceeded to file suit under the ADA contend-
ing that the Chief Judge had not accommodated his disability;
and ultimately the district court entered summary judgment in
favor of the Chief Judge. Judge McDade concluded that the
trier of fact could find that Youngman had a cognizable
disability (hypothyroidism) that substantially interfered with
a major life activity (his endocrine functioning). 2018 WL
3186920, at *8–*9. Judge McDade also concluded that
Youngman was a qualified individual who could perform the
essential duties of a youth counselor at the juvenile detention
facility. Id., at *11. He found that the evidence was mixed as to
whether working in the control room for more than one or two
No. 18-2544                                                      7

weeks of the year (for training purposes) was essential, and
noted that Youngman had submitted evidence that he could
work in the control room on an emergency basis and had, in
fact, worked in the control room successfully for nine days
before he was placed on medical leave. Id.
    But Judge McDade determined that Youngman was
responsible for the breakdown of the interactive process
required by the ADA to determine whether his disability could
be accommodated. Id., at *13–*14. He reasoned that
(1) Youngman did not provide his employer with the necessary
clarifications concerning his medical restrictions to permit a
determination of what, if any, accommodation was possible,
and (2) while on medical leave, Youngman ultimately stopped
sending updates on his condition to his employer and refused
to appear for a meeting with Superintendent Brown. Id., at
*13–*14. Consequently, “no reasonable trier of fact could hold
the Chief Judge liable for failing to provide reasonable accom-
modations to Youngman.” Id., at *14.
                                II.
    We review the entry of summary judgment in favor of the
Chief Judge de novo, construing the evidence in the light most
favorable to the non-movant, in this case Youngman. See
Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 694
(7th Cir. 2017). The Chief Judge was entitled to summary
judgment so long as Youngman failed to present evidence
sufficient to create a dispute of material fact on any essential
(and contested) element of his claim as to which he bears the
burden of proof. See id. (citing Celotex Corp. v. Catrett, 477 U.S.
317, 323, 106 S. Ct. 2548, 2552 (1986)). Because our review is de
8                                                     No. 18-2544

novo, we can affirm on any ground fairly presented below and
supported by the record. Costello v. Grundon, 651 F.3d 614,
636–37 (7th Cir. 2011).
     The ADA provides that “[n]o covered entity shall discrimi-
nate against a qualified individual with a disability on the basis
of disability in regard to job application procedures, the hiring,
advancement, or discharge of employees, employee compensa-
tion, job training, and other terms, conditions, and privileges
of employment.” 42 U.S.C. § 12112(a). Discrimination can take
the form of treating a disabled employee differently from other
workers or failing to make reasonable accommodations to the
known limitations of the employee. See § 12112(b); e.g., Scheidler
v. Indiana, 914 F.3d 535, 541 (7th Cir. 2019). Youngman is
pursuing a failure-to-accommodate claim. To prevail on such
a claim, Youngman must show (1) he was a qualified individ-
ual with a disability, (2) his employer was aware of his disabil-
ity, and (3) the employer failed to reasonably accommodate his
disability. E.g., Rowlands v. U.P.S. - Ft. Wayne, 901 F.3d 792, 798
(7th Cir. 2018).
    When a qualified employee has requested an accommoda-
tion, the ADA requires both parties to engage in an informal
interactive process to identify an appropriate accommodation,
29 C.F.R. § 16302(o)(3); e.g., Stern v. St. Anthony’s Health Ctr.,
788 F.3d 276, 292 (7th Cir. 2015), and as noted above, Judge
McDade found that Youngman had failed to provide the
necessary clarifications regarding his limitations and ultimately
abandoned the interactive process altogether when he ceased
providing status reports and did not respond to his employer’s
inquiries and requests to meet while on leave. 2018 WL
No. 18-2544                                                       9

3186920, at *13–*14. But we believe that Youngman’s claim fails
on a more basic point.
    The statute, as we have said, prohibits an employer from
“discriminat[ing] against a qualified individual with a disabil-
ity on the basis of disability[.]” § 12112(a) (emphasis ours). It
follows that the failure to accommodate a disabled employee’s
particular limitation amounts to discrimination “on the basis of
disability”only if the limitation is caused by the disability. See
Arnold v. County of Cook, 220 F. Supp. 2d 893, 896 (N.D. Ill.
2002). Put a different way, there must be “some causal connec-
tion between the major life activity that is limited and the
accommodation sought.” Squibb v. Mem’l Med. Ctr., 497 F.3d
775, 785 (7th Cir. 2007); see also Desmond v. Mukasey, 530 F.3d
944, 959 (D.C. Cir. 2008) (Rehabilitation Act); Nuzum v. Ozark
Auto. Distribs., Inc., 432 F.3d 839, 848 (8th Cir. 2005); Felix v.
New York City Transit Auth., 324 F.3d 102, 106–07 (2d Cir. 2003).
    As we have noted, Youngman had a portion of his pituitary
gland and the entirety of his thyroid gland removed, and as a
result of his thyroidectomy, he suffers from both hypothyroid-
ism and hypocalcemia, which in turn require him to take
medication and dietary supplements. A physical or mental
condition must substantially limit one or more major life
activities in order to qualify as a disability under the ADA. 42
U.S.C. § 12102 (1) & (2); 29 C.F.R. § 1630.2(j)(1)(ii). The district
court, noting that diseases like diabetes which affect the
functioning of the body’s endocrine system qualify as disabili-
ties, concluded that Youngman’s hypothyroidism should be
treated in the same way. 2018 WL 3186920, at *9. The Chief
10                                                No. 18-2544

Judge contests that conclusion, but for present purposes, we
may assume that it is correct.
    The problem, for Youngman, is the lack of a causal nexus
between his hypothyroidism and the particular limitation for
which he seeks an accommodation. Youngman presumes that
the motion sickness he suffers when assigned to the detention
center’s control room is the result of his hypothyroidism. But
he cites no evidence in the record to support that necessary
causal link.
    Youngman’s physician, Dr. Doering, was questioned on this
point during his deposition. Doering unequivocally stated that
he knew of no connection between motion sickness and
acromegaly, hypothyroidism, hypocalcemia, or the medica-
tions and supplements Youngman was taking to treat his
hypothyroidism and hypocalcemia. R. 34-32, Doering Dep.
17–18, 33–37, 42–44. Although Youngman’s counsel indicated
at oral argument that Doering had posited a causal link
between hypothyroidism and motion sickness in the notes he
had submitted to the detention center on Youngman’s behalf,
our own review of the notes reveals no such suggestion. (We
may set aside the fact that Youngman withdrew his designa-
tion of Doering as his own expert). The only evidence we can
find in that vein is Youngman’s own statement that when he
was examined by Doering on August 2, 2012, Doering told
him, “The medical conditions you have and the disabilities you
have can be exacerbated by certain stimuli.” R. 37-15,
Youngman Dep. 122. But Dr. Doering’s out-of-court statement
to Youngman amounts to hearsay which is beyond the limited
exception set forth in Federal Rule of Evidence 803(4) for
statements that patients make to their physicians for purposes
No. 18-2544                                                               11

of medical diagnosis or treatment. See Bombard v. Ft. Wayne
Newspapers, Inc., 92 F.3d 560, 564 (7th Cir. 1996); accord, Field v.
Trigg Cnty. Hosp., Inc., 386 F.3d 729, 735–36 (6th Cir. 2004); Stull
v. Fuqua Indus., Inc., 906 F.2d 1271, 1273–74 (8th Cir. 1990);
Bulthuis v. Rexall Corp., 789 F.2d 1315, 1316 (9th Cir. 1985) (per
curiam). Youngman has pointed to no other evidence from any
other medical expert positing a causal link between
hypothyroidism and motion sickness.2
     Without proof that his motion sickness is caused by a
condition that qualifies as a disability under the ADA,
Youngman cannot show that his employer discriminated
against him on the basis of that disability. As that is an essen-
tial element of his ADA claim, the detention center was entitled
to summary judgment.
                                    III.
   The district court properly granted summary judgment in
favor of the defendant. Assuming that Youngman has a
cognizable disability, he failed to offer evidence indicating a




2
   Below and on appeal, Youngman has cited the MERCK MANUAL and
various other medical publications as evidence that certain of the individual
adverse symptoms he experienced while working in the control room
(headache and nausea, for example) could be explained by his underlying
medical conditions or the medications he took to address them. See, e.g.,
R. 37 at 18–22 ¶ 52. But these sources do not establish, so far as we can
discern, a link between Youngman’s conditions and/or medications and the
constellation of symptoms comprising motion sickness, which is the
particular limitation that Dr. Doering cited as the reason why Youngman
could not work in the control room.
12                                                No. 18-2544

causal nexus between that disability and the particular limita-
tion (motion sickness) for which he sought an accommodation.
                                                  AFFIRMED